DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 3/23/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 3-7 and 9-14 have been amended.  Claim 2 is cancelled.  Claims 15-16 are newly added.

Response to Arguments
The Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
The Applicant argued that Kuhn cited in the Action discloses an electrical machine having a rotor 3 and a stator 2. The rotor 3 is actively connected with a rotor shaft 4. The electrical machine includes an efficient cooling system by locating the bearing 5 in a bearing end plate 6 having at least one  
cooling space 15, 17, 23 that carries a coolant flow. Also, a coolant annulus 21 is formed between an end plate 6 and a seal shield 13 instead of flowing around an end winding 20. 
The guide device in Kuhn includes a body 13B, and a guide element 28, as stated in the Action. However, the second guide element now defined in claim 1 is not disclosed or suggested by Kuhn. Therefore, Kuhn does not disclose or suggest the features of claim 1. 
Kaimori discloses a rotating electrical machine including a refrigerant supply port through which a cooling medium is supplied to a coil end protruding from the stator case, and a guide member disposed along at least a part of the coil and, for causing the cooing medium supplied through the refrigerant supply port to flow along the coil end. As clearly shown in Fig. 2 and explained in [0015], the both axial ends of the coil end 22E in the stator coil 22 are provided with guide members formed of a sheeted material, i.e. guide plates 41, 42. 
The guide plates 41, 42 formed of a thin plate protrude from both end faces of the stator coil 21 substantially horizontally in parallel with the rotating shaft 20. The protrusion length of the guide plates 41, 42 is longer than the protrusion length of the coil end 22E. The guide plates 41, 42 are arranged on both sides of the coil end 22E. 
On the other hand, in claim 1 now amended, an inner portion of the second guide element directly faces and communicates with an inner portion of the first guide element. Since the guide plates 41, 42 of Kaimori are arranged on both sides of the coil end 22E, the inner portion of the guide plate of the guide plate 41 does not directly face and communicate with an inner portion of the guide plate 42. 
Therefore, Kaimori does not disclose or suggest the features now defined in claim 1.
The Applicant’s arguments with respect to Kuhn and Kaimori have been considered but are moot because the new grounds of rejection apply Hanumalagutti et al. (US 2017/0310189) in place of Kaimori.  In all of the embodiments of Hanumalagutti the end windings 98a do not extend all the way to the back of the conduit 100, 200a such that portions of the guide elements directly face each other beyond the end windings 98a see FIG. 7, 10, 13.  Hanumalagutti therefore suggests this feature would be the same in the embodiment of FIG. 12. 
Yamaguchi was cited to show an outlet for the cooling fluid formed in the region of the center in the peripheral direction of the guide element 50. However, the guide element 50 is circular, different from the invention. 
The Applicant’s argument is not persuasive because Yamaguchi shows the outlet opening 57 for the cooling fluid is formed in a region of the center of the bottom of the guide element 50 which is arcuate, or at least a portion of an arc, the location where cooling fluid would collect by gravity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9, 10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Hanumalagutti et al. (US 2017/0310189, hereinafter Hanumalagutti).
As to claim 1, Kuhn shows (FIG. 3):

    PNG
    media_image1.png
    598
    798
    media_image1.png
    Greyscale

A guide device 13 for a cooling fluid 21 flowing around winding heads 20 of an electrical machine 1, comprising 
a body 13B, with a recess 13R delimited by an inner edge 13I for guiding through a shaft 4 of the electrical machine 1, and 
a first guide element 28, which protrudes from the body 13B in an axial direction AX and extends in a peripheral direction in a first radial position 28 lying between the inner edge 13I and an outer edge 13O of the body 13B (para[0039],[0048]).
Kuhn does not show a second guide element formed separately from the first guide element, the second guide element protruding from the body in the axial direction and extending in the peripheral direction in a second radial position lying between the first radial position and the outer edge of the body, an inner portion of the second guide element directly facing and communicating with an inner portion of the first guide element.
Hanumalagutti suggests (FIG. 12):

    PNG
    media_image2.png
    602
    854
    media_image2.png
    Greyscale

a second guide element 333 formed separately from the first guide element 108, the second guide element 333 protruding from the body B in the axial direction and extending in the peripheral direction in a second radial position 333P lying between the first radial position 108P and the outer edge 333S of the body 300, an inner portion of the second guide element 333 directly facing and communicating with an inner portion of the first guide element 108 (bottom surface of 333 at 333P faces inner surface of 108 along line L, Hanumalagutti suggests the end windings 98a do not extend all the way to the back of the conduit 300 such that portions of the guide elements 108,333 directly face each other beyond the end windings 98a see other embodiments FIG. 7, 10, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn to have a second guide element 333 formed separately from the first guide element 28, the second guide element 333 protruding from the body 13B in the axial direction and extending in the peripheral direction in a second radial position 333P lying between the first radial position 28 and the outer edge 13O of the body 13B, an inner portion of the second guide element 333 directly facing and communicating with an inner portion of the first guide element 28 as suggested by Hanumalagutti, for the advantageous benefit of providing cooling for the winding heads 20 as taught by Hanumalagutti (para[0045]:8-12).
As to claim 3/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1 except for centers in the peripheral direction of the guide elements are arranged so as to be connectable by a line traversing a center point of the recess.
Hanumalagutti suggests (FIG. 12 above) centers in the peripheral direction of the guide elements 180,333 are arranged so as to be connectable by a line traversing a center point of the recess O (Hanumalagutti suggests the guide elements 180,333 are circular and concentric in FIG. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have centers in the peripheral direction of the guide elements 28, 333 are arranged so as to be connectable by a line traversing a center point AX of the recess 13R as suggested by Hanumalagutti, for the advantageous benefit of providing cooling for the winding heads 20 as taught by Hanumalagutti (para[0045]:8-12).
As to claim 6/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1 except for the first guide element and the second guide element form one or two overlap regions extending in the peripheral direction.
Hanumalagutti shows (FIG. 12) the first guide element 108 and the second guide element 333 form one or two overlap regions extending in the peripheral direction (the second guide element 333 overlaps the first guide element 108 at both ends of the first guide element 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have the first guide element 28 and the second guide element 333 form one or two overlap regions extending in the peripheral direction as taught by Hanumalagutti, for the advantageous benefit of providing cooling for the winding heads 20 as taught by Hanumalagutti (para[0045]:8-12).
As to claim 9/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1, and Kuhn further shows (FIG. 3 above) An electrical machine 1, comprising a stator 2 having stator windings and the guide device 13 according to claim 1 arranged on an end face, wherein the first guide element 28 is arranged inside of winding heads 20 of the stator windings in the radial direction (para[0039],[0048]).
As to claim 10/9/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 9 except for the second guide element is arranged outside of the winding heads in the radial direction.
Hanumalagutti shows (FIG. 11) the second guide element 333 is arranged outside of the winding heads 98a in the radial direction (the analogous part in FIG. 11 is outside the end windings 98a para[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have the second guide element 333 is arranged outside of the winding heads 20 in the radial direction as taught by Hanumalagutti, for the advantageous benefit of providing cooling for the winding heads 20 as taught by Hanumalagutti (para[0045]:8-12).
As to claim 12/9/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 9 except for a coolant feed, which is arranged in such a way that the cooling fluid is conducted to the first guide element in order to flow around the first guide element in the peripheral direction.
Hanumalagutti shows (FIG. 12) a coolant feed 302, which is arranged in such a way that the cooling fluid is conducted to the first guide element 108 in order to flow around the first guide element 108 in the peripheral direction (coolant inlet 302 para[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have a coolant feed 302, which is arranged in such a way that the cooling fluid RF is conducted to the first guide element 28 in order to flow around the first guide element 28 in the peripheral direction as taught by Hanumalagutti, for the advantageous benefit of providing cooling for the winding heads 20 as taught by Hanumalagutti (para[0045]:8-12).
As to claim 13/9/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 9, and Kuhn further shows (FIG. 3 above) the guide device 13 is secured to an end plate 6 of the electrical machine 1 (para[0046]:1-6).
As to claim 15/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1 except for the first guide element and the second guide element partly overlap at respective ends to form gaps therebetween.
Hanumalagutti shows (FIG. 12) the first guide element 108 and the second guide element 333 partly overlap at respective ends to form gaps therebetween (the second guide element 333 overlaps the first guide element 108 at both ends of the first guide element 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have the first guide element 108 and the second guide element 333 partly overlap at respective ends to form gaps therebetween as taught by Hanumalagutti, for the advantageous benefit of providing cooling for the winding heads 20 as taught by Hanumalagutti (para[0045]:8-12).

Claims 4 and 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Hanumalagutti et al. (US 2017/0310189, hereinafter Hanumalagutti) and Yamaguchi (JP 2010130794 A).
As to claim 4/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1 except for an outlet opening for the cooling fluid is formed in a region of the center in the peripheral direction of the second guide element.
Yamaguchi shows (FIG. 5) an outlet opening 57 for the cooling fluid is formed in a region of the center in the peripheral direction of the guide element 50 (para[0030]:16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have an outlet opening 57 for the cooling fluid is formed in a region of the center in the peripheral direction of the second guide element 333 as taught by Yamaguchi, for the advantageous benefit of discharging cooling fluid after cooling the winding heads 20 as taught by Yamaguchi (para[0030]:16-18).
As to claim 5/4/1, Kuhn in view of Hanumalagutti and Yamaguchi was discussed above with respect to claim 4 except for the second guide element has a radial indentation, which opens into the outlet opening formed in the body.
Yamaguchi shows (FIG. 5) the guide element 50 has a radial indentation 56, which opens into the outlet opening 57 formed in the body (notch 56 discharges oil that also passes through the hole 57 para[0030]:12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti and Yamaguchi to have the second guide element 333 has a radial indentation 56, which opens into the outlet opening 57 formed in the body 13B as taught by Yamaguchi, for the advantageous benefit of discharging cooling fluid after cooling the winding heads 20 as taught by Yamaguchi (para[0030]:12-18).
As to claim 16/15/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1 except for an outlet opening is formed at a bottom inside the second guide element so that the cooling fluid flows around the first guide element enters an inside of the second guide element through the gaps, and exits from the outlet opening.
Yamaguchi shows (FIG. 5) an outlet opening 57 at a bottom inside the guide element 50 so that cooling fluid exits from the outlet opening 57 (para[0030]:16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have an outlet opening 57 is formed at a bottom inside the second guide element 333 so that the cooling fluid flows around the first guide element 28 enters an inside of the second guide element 333 through the gaps, and exits from the outlet opening 57 as taught by Yamaguchi, for the advantageous benefit of discharging cooling fluid after cooling the winding heads 20 as taught by Yamaguchi (para[0030]:16-18, the resulting structure is capable of performing the claimed function of cooling fluid flows around the first guide element enters an inside of the second guide element through the gaps).

Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Hanumalagutti et al. (US 2017/0310189, hereinafter Hanumalagutti) and Kaimori (EP 2461463 A1).
As to claim 7/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1 except for a radially outwardly pointing elevation is formed at a free end of the first guide element and/or a radially inwardly pointing elevation is formed at a free end of the second guide element.
Kaimori shows (FIG. 5) a radially outwardly pointing elevation 41R is formed at a free end of the first guide element 141 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have a radially outwardly pointing elevation 41R is formed at a free end of the first guide element 28 as taught by Kaimori, for the advantageous benefit of having a cooling medium flow along the winding heads 20 through a space formed by the first guide element 28 to increase cooling efficiency and reduce a maximum temperature of the electrical machine 1 as taught by Kaimori (para[0024],[0025]:7-16).
As to claim 11/9/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 9 and Kuhn further shows the electrical machine 1 according to claim 9, further comprising a rotor 3 arranged inside the stator 2 so as to form an air gap (para[0039], air gap para[0006]).
Kuhn does not show a radially outermost portion is positioned at a free end of the first guide element radially further outwardly than the air gap.
Kaimori shows (FIG. 4 and 5) a radially outermost portion 41R is positioned at a free end of the first guide element 141 radially further outwardly than the air gap (41R is further outward radially than the location between the stator core 21 and the rotor 3 para [0014], an air gap being implied between the rotor 3 and stator core 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have a radially outermost portion 41R is positioned at a free end of the first guide element 28 radially further outwardly than the air gap as taught by Kaimori, for the advantageous benefit of having a cooling medium flow along the winding heads 20 through a space formed by the first guide element 28 to increase cooling efficiency and reduce a maximum temperature of the electrical machine 1 as taught by Kaimori (para[0024],[0025]:7-16).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Hanumalagutti et al. (US 2017/0310189, hereinafter Hanumalagutti) and Bradfield (US 2016/0105067).
As to claim 8/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 1 except for the guide device according to claim 1, which is formed from a plastics material.
Bradfield describes the guide device which is formed from a plastics material (para [0147]:1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide device 13 of Kuhn in view of Hanumalagutti to have the guide device 13 according to claim 1, which is formed from a plastics material as taught by Bradfield, for the advantageous benefit of providing electrical isolation between the end winding 20 and the end plate 6 as taught by Bradfield (para [0147]:1-4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 2005/0093385 A1) in view of Hanumalagutti et al. (US 2017/0310189, hereinafter Hanumalagutti) and Jung (US 2013/0300232). 
As to claim 14/9/1, Kuhn in view of Hanumalagutti was discussed above with respect to claim 9 except for the stator windings are formed as hairpin windings.
Jung shows the stator windings are formed as hairpin windings 2 (para[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine 1 of Kuhn in view of Hanumalagutti to have the stator windings are formed as hairpin windings 2 as taught by Jung, for the advantageous benefit of efficiency and output density because of a maximized space factor as taught by Jung (para [0019]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Terasawa (WO 2018179269 A1 and US 2020/0112224) shows an insert inside a motor cavity; and
Yamaguchi (JP 2010130794 A) shows a guide is made of resin (para[0029]);
Tamura (US 2014/0070639) shows a shielding member 60 is made of resin (para[0155]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832